Title: To John Adams from C. W. F. Dumas, 2 November 1787
From: Dumas, Charles William Frederic
To: Adams, John


          
            Monsieur,
            La Haie 2e. Nov. 17871
          
          Malades mon Epouse & moi, je ne puis qu’en peu de Lignes accuser à V. Excellence la réception, & remercier de la Lettre dont Elle m’a honoré en date du 25 du passé, dont le contenu aussi sage qu’obligeant, avec des ordres que j’observerai, me laisse l’espoir, que ceux dont mon sort & honneur dépend, auront soin de l’un & l’autre sans se mêler d’affaires nationales qui ne les regardent pas, puis qu’innocent je suis toujours prêt à répondre à tout ce qu’on me demandera de positif. Non seulement ma foiblesse actuelle, mais la discrétion à tous égards, m’interdisent de rien ajouter, que nos voeux pour le bien-être de V.E. & de sa famille, au sincere respect avec lequel, quand il plaira à Dieu, terminera sa vie, / De Votre Excellence / Le très-humble & très-obéissant / serviteur
          
            Cwf Dumas
          
         
          TRANSLATION
          
            Sir
            The Hague, 2 November 1787
          
          Because my wife and I are ill, I can in but a few lines confirm to your excellency that I received and thank him for the letter with which he honored me on the date of the 25th of the past month. Its contents, as wise as they are obliging, and with orders I shall see to, gives me hope that those upon whom my fate and honor depend will take care of the one and the other without getting involved in national affairs which do not concern them. For, as an innocent man, I am always prepared to respond to any meaningful question put to me. Not only my present weakness, but discretion in every regard, prevents me from adding anything further other than our wishes for the well-being of your excellency and his family, and the sincere respect that I will have for him as long as he lives, your excellency’s most humble and most obedient servant
          
            Cwf Dumas
          
        